[Cite as Colvin v. Summit Cty. Bd. of Revision, 2012-Ohio-5394.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

CEDRIC COLVIN                                              C.A. No.   26329

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
SUMMIT COUNTY BOARD OF                                     OHIO BOARD OF TAX APPEALS
REVISION, et al.                                           COUNTY OF SUMMIT, OHIO
                                                           CASE No.   2010-Q-2723
        Appellees

                                 DECISION AND JOURNAL ENTRY

Dated: November 21, 2012



        BELFANCE, Judge.

        {¶1}     Cedric Colvin appeals the decision of the Board of Tax Appeals affirming the

dismissal of his complaint by the Summit County Board of Revision. For the reasons set forth

below, we affirm.

                                                     I.

        {¶2}     Mr. Colvin purchased the property at issue in this case in February 2009. He filed

a complaint regarding the property’s 2008 tax valuation in March 2009. The Summit County

Board of Revision denied his claim. When Mr. Colvin attempted to appeal, the Board of Tax

Appeals dismissed the appeal as untimely.

        {¶3}     Mr. Colvin filed a second complaint in March 2010, challenging the tax valuation

for the 2009 tax year. The Summit County Board of Revisions dismissed his complaint, finding

that it was barred by R.C. 5715.19(A)(2). Mr. Colvin appealed the decision to the Board of Tax

Appeals, which affirmed the decision of the Summit County Board of Revision. Mr. Colvin has
                                                    2


appealed the decision of the Board of Tax Appeals, raising a single assignment of error for our

review.

                                                  II.

                                     ASSIGNMENT OF ERROR

          THE BOARD OF TAX APPEALS ERRED IN DETERMINING THAT THE
          UNDERLYING COMPLAINT WAS PROPERLY DISMISSED AS A SECOND
          FILING WITHIN THE INTERIM PERIOD BECAUSE (1) THE APPELLANT
          HAD NO LEGAL RIGHT TO FILE THE FIRST COMPLAINT; (2) THE SALE
          OCCURRED AFTER THE TAX LIEN DATE FOR THE TAX YEAR FOR
          WHICH THE PRIOR COMPLAINT WAS FILED; AND, (3) THE EFFECT OF
          THE SALE ON VALUE COULD NOT HAVE POSSIBLY BEEN TAKEN
          INTO CONSIDERATION WITH RESPECT TO THE PRIOR COMPLAINT.

          {¶4}   Mr. Colvin argues that, because he did not own the property in 2008, he did not

have standing to challenge the tax valuation for that year, and, therefore, his 2009 complaint did

not preclude his 2010 complaint regarding the 2009 tax year valuation. He also argues that, even

if R.C. 5715.19(A)(2) would generally preclude his 2010 complaint, his complaint was still

permitted because it fell under the exception provided by R.C. 5715.19(A)(2)(a).

          {¶5}   R.C. 5715.19 regulates the manner in which a person or entity may dispute the

“[t]he determination of the total valuation or assessment of any parcel that appears on the tax list

* * *.” R.C. 5715.19(A)(1)(d). A person may institute such a challenge by filing a complaint

with the county auditor. R.C. 5715.19(A)(1). However,

          [n]o person, board, or officer shall file a complaint against the valuation or
          assessment of any parcel that appears on the tax list if it filed a complaint against
          the valuation or assessment of that parcel for any prior tax year in the same
          interim period, unless the person, board, or officer alleges that the valuation or
          assessment should be changed due to one or more of the following circumstances
          that occurred after the tax lien date for the tax year for which the prior complaint
          was filed and that the circumstances were not taken into consideration with
          respect to the prior complaint:

          (a) The property was sold in an arm’s length transaction, as described in section
          5713.03 of the Revised Code;
                                                 3


       (b) The property lost value due to some casualty;

       (c) Substantial improvement was added to the property;

       (d) An increase or decrease of at least fifteen per cent in the property’s occupancy
       has had a substantial economic impact on the property.

R.C. 5715.19(A)(2).

       {¶6}    Thus, R.C. 5715.19(A)(2) does not permit a person to file subsequent complaints

in the same interim period unless the person can meet certain exceptions contained in the statute.

Mr. Colvin argues that his second complaint regarding the 2009 tax year which was filed in the

same interim period was not barred by R.C. 5715.19(A)(2). He argues that he was not permitted

to make the complaint regarding the 2008 tax year because he did not yet own the property until

2009. Essentially, Mr. Colvin is arguing that he lacked standing to bring the first complaint,

rendering it and any decision emanating from it a nullity. However, Mr. Colvin has cited no

authority to support his argument. See App.R. 16(A)(7). Nevertheless, assuming for the sake of

argument that Mr. Colvin is correct that a complaint brought by a person lacking standing does

not operate as a bar under R.C. 5715.19(A)(2), “[a]ny person owning taxable real property in the

county or in a taxing district with territory in the county * * * may file * * * a complaint

regarding any such determination affecting any real property in the county * * *.” (Emphasis

added.) R.C. 5715.19(A)(1). Mr. Colvin has not pointed to any evidence in the record that he

did not own taxable real property in Summit County in 2008; thus, the record does not support a

finding that he lacked standing to bring the complaint regarding the 2008 tax valuation.

       {¶7}    Mr. Colvin also argues that his second complaint was permitted by R.C.

5715.19(A)(2)(a), which allows a second complaint to be filed if the property was sold in an

arm’s length transaction “after the tax lien date for the tax year for which the prior complaint was

filed and that the circumstances were not taken into consideration with respect to the prior
                                                4


complaint[.]” “[F]ull compliance with R.C. 5715.19 * * * is necessary before a county board of

revision is empowered to act on the merits of a claim. Thus, a complainant, to file a second

complaint for the same interim period, must allege and establish one of the four circumstances

set forth in R.C. 5715.19(A)(2).”     (Internal quotations and citations omitted.)     Developers

Diversified Ltd. v. Cuyahoga Cty. Bd. of Revision, 84 Ohio St.3d 32, 35 (1998). In this case, Mr.

Colvin alleged that R.C. 5715.19(A)(2)(a) applied; however, at the hearing he failed to establish

that the exception applied.

        {¶8}   In order to meet the exception contained in R.C. 5715.19(A)(2)(a), Mr. Colvin

was required to establish that property was sold in an arm’s length transaction after the tax lien

date for the tax year for which the prior complaint was filed and that the circumstances were not

taken into consideration with respect to the prior complaint. There is no dispute that the sale

occurred after the tax-lien date. The issue in this case is whether Mr. Colvin satisfied the second

portion of R.C. 5715.19(A)(2)(a), namely, that the circumstances surrounding the arm’s length

sale were not taken into account with respect to the 2008 tax-year complaint. Mr. Colvin does

not point to any evidence in the record suggesting that he established this prong of the exception.

At the hearing on the second complaint, when Mr. Colvin was asked if he had filed on the sale

price in his first complaint, he stated that “[n]obody ever looked at the sale price.” However he

then admitted that he had “submitted the purchase contract to the county when [he] bought the

property.”

        {¶9}   Mr. Colvin suggests that Worthington City Schools Bd. of Edn. v. Franklin Cty.

Bd. of Revision, 124 Ohio St.3d 27, 2009-Ohio-5932, is dispositive on this issue. In Worthington

City,

        the jurisdictional issue ar[o]se[] because the school board presented the May 2003
        purchase price in a complaint that challenged the auditor’s valuation for tax year
                                                 5


        2003. Subsequently, the school board initiated the present case by filing a
        complaint seeking an increase for tax year 2004 on the basis of the May 2003
        sale.

Id. at ¶ 19.      The property owners asserted that the 2004 complaint was barred by R.C.

5715.19(A)(2). See id. at ¶ 16. However, the Supreme Court held that R.C. 5715.19(A)(2)(a)

applied because

        the sale took place in May 2003—after the January 1, 2003 lien date to which the
        earlier complaint related. Moreover, although the May 2003 sale formed the basis
        for the tax–year–2003 complaint, the BOR set the value for 2003 without regard
        to the sale price because the buildings at issue were only partially completed as of
        January 1, 2003. Because the record shows that the construction was fully
        completed by January 1, 2004, and because the May 2003 sale culminated a
        January 2003 purchase contract that contemplated completed construction, the
        effect of the May 2003 sale price on value was “not taken into consideration”
        under the statute for tax year 2003.

Id. at ¶ 20.1

        {¶10} The circumstances in Worthington City are clearly distinguishable from the

instant matter.    Furthermore, notwithstanding Mr. Colvin’s argument to the contrary, “[a]n

arm’s-length sale may take place after the lien date of a prior tax year and still furnish the

criterion of value for that earlier year.” (Emphasis sic.) Akron Centre Plaza, L.L.C. v. Summit

Cty Bd. of Revision, 128 Ohio St.3d 145, 2010-Ohio-5035, ¶ 21-22. Thus, unlike Worthington

City, the sale price could have been contemplated during the earlier complaint, and we cannot

conclude based upon the limited record before us, which does not contain any evidence

concerning the decisions of the Board of Revision or the Board of Tax Appeals for Mr. Colvin’s




        1
        The Supreme Court also alternatively found R.C. 5715.19(A)(2)(c) to apply. See
Worthington City at ¶ 21.
                                                   6


first complaint, that the Board of Revision failed to do so. See Akron Centre at ¶ 21, fn. 5 (“If

the board of revision ruled in connection with the earlier complaint that the sale was not recent

with respect to the prior year’s lien date, the arm’s-length sale price has not been ‘taken into

consideration.’”).

       {¶11} It was Mr. Colvin’s burden to establish that the R.C. 5715.19(A)(2)(a) exception

applied, and he failed to carry that burden. See Developers Diversified Ltd., 84 Ohio St.3d at 35.

Accordingly, Mr. Colvin’s assignment of error is overruled.

                                                III.

       {¶12} Mr. Colvin’s assignment of error is overruled. The decision of the Board of Tax

Appeals is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Ohio Board of Tax

Appeals, County of Summit, State of Ohio, to carry this judgment into execution. A certified

copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                       7


      Costs taxed to Appellant.




                                           EVE V. BELFANCE
                                           FOR THE COURT



WHITMORE, P. J.
DICKINSON, J.
CONCUR.


APPEARANCES:

CEDRIC B. COLVIN, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and TIMOTHY J. WALSH, Assistant
Prosecuting Attorney, for Appellees.